DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,949,117. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar limitations regarding reading data from a first memory device based on a first portion of a command, sending data directly to a second memory device based on a second portion of command.

Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are insufficient antecedent basis for these limitations:
In claim 1, “the first number of memory device” on lines 4-5.
In claim 7, “the first memory device” on line 2, and “the second memory device” on line 2.
In claim 8, “the controller” on line 1, “the memory module” on line 1, “the second memory device” on line 2.
In claim 9, “the controller” on line 1, “the memory module” on line 1, “the second memory device” on line 2.
The following limitations are vague:
In claim 1, limitation “first number of memory devices” on lines 6 and 8-9.  Is it same as “a first number of memory devices” on line 2?
In claim 8, “a host” on lines 3-4. Is it same as “a host” in claim 1, line 2?
In claim 9, “a host” on lines 3-4. Is it same as “a host” in claim 1, line 2?
Examiner temporary does not consider claims 8-9 due to extensive 112 issues as stated above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,133,686 to Bruce et al. (hereafter Bruce).
Regarding independent claim 1, Bruce teaches an apparatus, comprising: 
a first number of memory devices coupled to a host via a respective first number of ports (FIGS. 1-2: e.g. flash buffer circuits 107-110 coupled to host 100 as shown); and 
a second number of memory devices coupled to the first number of memory devices via a respective second number of ports (FIG. 1: flash memory banks/devices 111-114 coupled to flash buffers circuits 107-110 via flash memory buses 80-83), wherein first number of memory devices and the second number of memory devices are configured to transfer data based on a first portion of a command inherently including instructions to read the data from first number of memory devices and send the data directly to the second number of devices and a second portion of the command that includes instructions to write the data to the second number of memory devices (FIG. 1: for write transactions, flash buffer circuit 110 initiates data transfer to flash memory device/bank 114, see 20:55-58. It is understood that transferring data comprising step of reading data buffered in flash buffer circuit 110 in response to an inherent read instruction and step of subsequently writing the read data into flash memory device/bank 114 in response to an inherent write instruction).
Regarding dependent claim 2, Bruce teaches wherein the first number of memory devices are configured to receive the first portion of the command from a controller via a register clock driver (RCD) (the WRCSR (“Write Configuration and Status Register”) and RDCSR (“Read Configuration and Status Register”), see 9:42-10:15).
Regarding dependent claim 3, Bruce teaches wherein the second number of devices are configured to receive the second portion of the command from a controller (FIGS. 1 and 3: DMA controller 103 sends commands to flash memory device/bank 114 through flash buffer circuit 110, see 9:23-41).
Regarding dependent claim 4, Bruce teaches wherein the second number of devices are configured to execute the second portion of the command in response to the first number of memory devices executing the first portion of the command (because transferring data requires both steps of reading data buffered in the flash buffer circuit 110 and writing read data into flash memory device/bank 114).
Regarding dependent claim 6, Bruce implicitly/explicitly teaches wherein the second portion of the command is executed during a clock cycle that immediately follows completion of the first portion of the command (since the flash buffer circuit 110 is disconnected from the flash-specific DMA, there is no interference from any other commands with the data transfer process.  It is seen that the write command for writing data into flash memory device/bank 114 should immediately followed the read command for reading data from flash buffer circuit 110, see 21:3-12).
Regarding dependent claim 7, Bruce teaches wherein the data is transferred on a bus directly from one of the first memory devices to one of the second memory devices (FIG. 1: data transfer between flash buffer circuit 110 and flash memory bank/device 114 directly through bus 83 as shown).
Regarding dependent claim 10, Bruce teaches an apparatus, comprising: 
a memory module (FIG. 1 is a SSD, which is seen as a double-in-line flash memory module), wherein the memory module includes a first memory device (FIG. 1: flash memory buffer 110) coupled to a second memory device (FIG. 1: flash memory bank/device 114), wherein the first memory device is coupled to a controller and the second memory device is coupled to the controller (FIG. 1: flash specific DMA controller 103), wherein the memory module is coupled to a host (FIG. 1: host 100), and wherein the controller on the memory module is configured to: 
receive a command from the host including instructions to transfer data from the first memory device (FIG. 3: command(s) and instruction(s) sent from host for write data transfers using the flash buffer circuit 110); and 
send an inherent read command to the first memory device instructing the first memory device to transfer the data from the first memory device to the second memory device (FIGS. 1 and 3: since the flash specific DMA controller controls data transferred from the flash buffer circuit 110 to flash memory device/bank 114 during write data transfers, a read command should be issued for flash buffer circuits 110 to obtain the data buffered, 20:55-58 and 21:3-12); and 
send an inherent write command to the second memory device instructing the second memory device to write the data received from the first memory device to the second memory device (FIGS. 1 and 3: since the flash specific DMA controller controls data transferred from the flash buffer circuit 110 to flash memory device/bank 114 during write data transfers, a write command should be issued for flash memory device/bank 111 to subsequently store read data, see 20:55-58 and 21:3-12).
Regarding dependent claim 11, Bruce teaches wherein the memory module is configured to transfer data between the first memory device and the host while executing the command (data sent from host to flash buffer circuit 110, then to flash memory bank/device 114, see 20:29-58).
Regarding dependent claim 12, Bruce implicitly/explicitly teaches wherein the write command is executed during a clock cycle that immediately follows completion of the read command (since the flash buffer circuit 110 is disconnected from the flash-specific DMA, there is no interference from any other commands with the data transfer process.  It is seen that the write command for writing data into flash memory device/bank 114 should immediately followed the read command for reading data from flash buffer circuit 110, see 21:3-12).
Regarding dependent claim 13, Bruce teaches wherein the data is transferred on a bus directly from the first memory device to the second memory device (FIG. 1: data transfer between flash buffer circuit 110 and flash memory bank/device 114 directly through bus 83 as shown).
Regarding dependent claim 14, Bruce teaches wherein the controller on the memory module is configured to send another read command to the second memory device instructing the second memory device to transfer the data from the second memory device to the host (FIG. 3: command(s) and instruction(s) for read data transfers from the flash memory device(s) to host).
Regarding independent claim 15, Bruce teaches a method, comprising: 
receiving an inherent read command from a controller of a dual in-line memory module (DIMM) (FIG. 1 is a SSD, which is seen as a double-in-line flash memory module; FIGS. 1 and 3: since the flash specific DMA controller controls data transferred from flash memory device/bank 114 to the flash buffer circuit 110 during read data transfers, a read command should be issued for flash memory device/bank 114 to obtain the read data); 
receiving an inherent write command from the controller of the DIMM (FIGS. 1 and 3: since the flash specific DMA controller controls data transferred from flash memory device/bank 114 to the flash buffer circuit 110 during read data transfers, a write command should be issued for flash buffer circuit 110 to subsequently buffer read data); 
reading data from a first memory device of the DIMM in response to receiving the read command from the controller of the DIMM (i.e. read data from flash memory device 114); and 
writing the data to the second memory device of the DIMM in response to receiving the write command from the controller and based at least in part on receiving the data from the first memory device (i.e. subsequently writing/buffering read data in the flash buffer circuit 110).
Regarding dependent claim 16, Bruce further teaches reading the data from the second memory device and sending the data to a host in response to receiving another read command from the controller (FIG. 1: buffered data in flash buffer circuit 110 is read and sent to host 100).
Regarding dependent claim 17, Bruce further teaches reading the data from the first memory device and writing the data to the second memory device in response to receiving a read request from a host (FIG. 3: for read data transfers).
Regarding dependent claim 18, Bruce teaches wherein sending the data to the second memory device includes sending the data from the first memory device to the second memory device on a bus and bypassing other memory devices or controllers coupled to the bus (FIG. 1: data transfer between flash buffer circuit 110 and flash memory bank/device 114 directly through bus 83 as shown).
Regarding dependent claim 19, Bruce teaches wherein sending the data to the second memory device includes storing the data in a buffer on the second memory device (flash buffer circuit 110).
Regarding dependent claim 20, Bruce teaches further including transferring other data between the second memory device and a host while reading the data from the first memory device (FIG. 2: when a pre-defined read threshold is met for the internal data buffer, flash buffer circuit 115 initiates data transfer to host, see 22:33-39).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bruce.
Regarding dependent claim 5, Bruce does not teach wherein the first number of memory devices and the second number of memory devices are FeRAM memory devices.  
However, it would have been obvious to one with ordinary skill in the art to use FeRAM in the memory system of Bruce because the FeRAM have both functions of a random access memory for flash buffer circuits 107-110, and non-volatile memory for flash memory devices 111-114.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 10, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824